The Answer of Eleana Wright Widow Administratrix of John Wright Esq. her late Husband deceased Defendant to the Bill of Complaint of John Brown Gentleman Complainant.
This Defendant Saveing ancí reserving unto herself now and at all times hereafter all and all manner of Advantadges and benefit of Exceptions which may be had or taken to the manyfold Incertainties and Insufficiencies in the Complainants said Bill of Complaint contained for Answer thereunto or unto Soe much thereof as this defendant is advised materially Concerns her to make Answer unto this defendant Answereth and Saith That true it is That the said John Wright her late husband deceased by his certain Indenture of Lease bearing date the thirteenth day of March 1714 which this defendant apprehends was a mistake and ought to have been the 13th March 1713 Did demise Grant and to Farme Lett unto the Complainant All that his the said John Wrights Plantation with the Appurtenances whereon he the said John Wright did then live scituate lyeing and being at Goose Creek together with fifteen Negroe and Indian Slaves particular named and Sett down in a Schedule to the said Indenture annexed and alsoe Seventy one head of Neat Cattle One horse fifty Sheep *179some Fowles and alsoe such Plantation Tools and Utensils as are particularly mentioned and Sett down in the said Schedule as by the Complainants said Bill o£ Complaint is Sett forth To Hold unto the Complaint from the day of the date of the said Indenture of Lease for the terme of three Years at and under the Yearly Rent of two hundred pounds The first payment to be made on the thirteenth day of March then next ensueing the date of the said recited Indenture with such provisoe for Reentry in case of non payment of Rent and other usual Covenants between Landlord and Tenant as by the Complainants Said Bill of Complaint is Suggested and this defendant for more certainty referrs her Self thereto Beleives the said Complainant accordingly Entred on said Plantation and premisses on said thirteenth day of March 1713 and not on said 13th March 1714 [blank line] But Sayes That it ’Twas agreed upon between her said Husband and the Complainant as the Complainant very well knows before the Said Mr. Wright would lease him the Said Plantation That his the said Mr. Wright’s family should have liberty to Continue on the said plantation till such times as he could provide a Convenient place for ’em to remove to And Sayes That accordingly about the sixth of June following which is less than three months they all removed to Charlestown. But this Defendant utterly denyes That the said Brown or his Wife ever found or provided the said Mr. Wrights family with meat drink or provisions as the said Complainant by his Bill untruely alleadges For that the said Mr. Wright kept a Separate Kitchen and order’d their provisions to be dress’d Seperately from the said Complainants And That the said John Wright alwayes made a sufficient provision for his own family without having any dependance on the Complainant Admitts That Said Mr. Wrights family sat down together with the Complainants at one Table but That if at some times they did eat of the Complainants provisions The said Mr. Wright and this defendant in return offer’d mutual kindnesses and Civilities by desireing the Complainant and the Said Mrs. Brown to partake of theires Sayes further That the said Mr. Wright had likewise Sufficient Quantity es of Wines and other Liquors not only for their own use but alsoe to Supply their N eighbours who frequently Sent to this defendant for that purpose and knowes not of any liquors provided by said Brown or his wife for said Mr. Wright or family does not know what Quantities of Liquors were brought by the said Complainant from Charlestown when they left off keeping a Tavern but has heard great part of ’em were Sour and unfitt for Sale or use and beleives what were good Spent by the Complainant and his own Friends Beleives This Defendant might desire the said Mr. Browns Wife to lett this defendants Children have some Milk and accordingly said Mrs. Brown Lett them have some Skim’d Milk such as was Commonly given to the Negroes which when the Children Complained of this Defendant Desired the said Mrs. Brown to Lett her have the use of Two Cows which the said Mrs. Brown with much Grudging Consented to for about three weeks and thereupon beleives her husband the said John Wright might say he would pay her *180for it or make her Satisfaction and which this Defendant is ready to pay for if the Complainant Demands any thing for the same but knows of nothing else that ever the said John Wright promised to make Satisfaction to the said Complainant John Brown or his wife other than as herein after is mentioned Does not know what profit Defendants could make by the Milk or Butter of said 17 Cows for that this Defendant before said Brown held the said Plantation spent all the Butter they could make in their own family and was forced to buy considerable Quantitys of Butter besides Does not know or Remember that ever said Mrs. Brown gave this Defendant or her said Husband to Understand that she did not make the less provision for the said Mr. Wrights family than if the said Mr. Wright had Omitted to bring Victuals to his the said Browns Table as the Complainant untruely alledges or that ever the said Mrs. Brown Used any other words to that or the like Effect to this Defendant or her said Husband and Denies that the said Mr. Wright to this Defendants knowledge or beleif ever promised to make the Complainant any Gratifications for the said Diet or Lodging pretended to be found by said Complainant for said Mr. Wright or family or to allow or abate any thing out of his Rent for the same nor ever heard the Complainant pretended to make such Demends till after the Death of the said Mr. Wright Beleives 4 horses and no more of the said Mr. Wrights might Graze in the said Plantation for the time in the Bill and Beleives the Complainant Consented they should so do Gratis for that there was Pasture Sufficient for Double the Quantity of Cattle that Grazed thereon and never before Heard of any Demand made by them or from any one Person of another of moneys for Grazing of Horses in the Country Except within a few miles of Charles Town Knows of no Damage Done by the said Horses to the Complainants Corn Rice or Pease by their breaking the fences for that the said Horses were not accounted Fence breakers that she knows of beleives the Messuage or Dwelling house might want some Repairing and that the said Mr. Wright might Imploy Carpenters to put the same in repair to wit one Thomas Parkes and one Kirk as by the Bill and that the said Complainant might Supply ’em with Lodging and Provisions and that Mr. Wright might promise to make her the said Mrs. Brown or the Complainant satisfaction for the same but for how long the said Carpenters were so Imployed this Defendant knows not Says she humbly Conceives Fifteen Shillings per Week at that time was too much but is willing to allow what the Court shall think reasonable And this defendant further answering Saith that she doth not apprehend or ever heard that any allowance was made or Given for Negroes or Indian Slaves Sicknesses or black days where they were hired by Lease together with a plantation as this Defendants Negroes were unless there had been some particular provision made to that purpose in said Lease and therefore humbly Conceives ’twas the Interest and advantage of the Complainant to Look after said Slaves tho the Defendant has been Informed that some of the said Slaves died thro ill Usage and want of Care in the Complainant whereby this De*181fendant had been a great Sufferer And Does not beleive that ever the Complainant expended one half of what is pretended in Phisick and Medicines for said Slaves but admitting the Complainant had so Done this Defendant does not Conceive herself to be anyways Chargeable therewith and hopes this Hon-ourable Court will not give the Complainant any allowance for such unusual and Unaccustomary Charges And Denies that ever this Defendant heard knows or beleives that the said John Wright offered to make any allowance or abatement for said Phisick or Medicines or black Days And this Defendant likewise further answering says that she does not Conceive she is any ways obliged to make any allowance for the Slaves that ran away or Absconded or for the Expence in paying of prison Fees the Complainant Says he was at, to the Marshall or otherwise and beleives had the said Mr. Wright been Living said Complainant would never have pretended to make such Demands for that the Complainant well knows That when the Complainant wrote or Sent to Mr. Wright Informing him that one of his Slaves was Ran away from the Plantation and Desiring said Mr. Wright to gett him Apprehended and Secured the said Mr. Wright so did and afterwards made the said Brown Debtor for what Expences said John Wright had been at in Taking up said Leased Slave or Slaves to which Article the said Brown then never pretended to make the Least Objection as this Defendant ever heard of But gave bond for the ballance due to Mr. Wright on said Account which bond now or late was put in Suit against said Brown nor does this Defendant know of any fees paid by said Brown for taking up said Runaway Slaves to Mr. Holbeatch as he pretends but admitting he had so done this Defendant humbly Conceives she is not Compellable to make or give any allowance for the same for that it was the Complainants business who had the said Slaves in Lease to Look after ’em Admitts that this Defendant did agree with the said Mrs. Brown for the said Nurse Mary in the Bill Named to Suckle and Look after her Child for a Twelve month at £12 per Annum but the said Nurse at the End of 6 Months or thereabouts went to her husband then at Mr. Charltons and refused to Suckle the Child any longer and Sent the Child home to this Defendant whereby this Defendant was put to the greatest Non plus Imaginable being forced to Send up and Down all over the Country for a Nurse for her Child and at last forced to wean it at 7 Months old to the great Endangering of the Childs life however this Defendant for peace sake and to avoid further Clamours and Suits in Law about the last mentioned Article is willing to allow for said 6 Months Beleives said Mr. Wright her husband might be Indebted for the hire of said Cart and Oxen as per Bill and is willing to allow for said Quarter of Beef 2 Quarters of Mutton and Six Bits worth of Milk tho this Defendant never remembers that ever she had but one Quarter of Mutton of which the said Mrs. Brown Made her a present This Defendant admires that the Complainant should so far forget himself to make a Charge of the Two Silk Wastcoats in Bill mentioned for that the Complainant knows the same were accounted for long since bv the said *182Mr. Wright and paid for or allowed at 50s apeice as per Account now in this Defendants Custody ready to be produced and which this Defendant beleives to be the full Value of said Wastcoats otherwise the Complainant or said Mr. Brown would not have allowed it and agreed thereto And this Defendant further answering Says That she knows nothing of any Discourse that passed between said Brown and this Defendants late husband about the Barrels of Rice in the Bill Mentioned but that said Brown told the said Mr. Wright when Mr. Wright threatned to Sue him for the £200 due to him for the years Rent of said Plantation and also for one hundred pounds or thereabouts which said Brown owed the said Mr. Wright on his 2 Bonds he had Three hundred pounds lying in Mr. Eveleighs54 hands for Land which he had Sold to Mr. Eveleigh and that with that moneys as soon as he would Receive it he would pay off said Rent and Bonds and Craved said Mr. Wrights patience which made Mr. Wright easy for that time and Says that the said Mr. Wright never gave any orders that she knows of or beleives either to the said Brown or to the said Mr. Eveleigh to pay or Receive any moneys or Rice for account of said Mr. Wright and this Defendant the rather beleives the said Mr. Wright never gave such Orders because that about 6 Weeks after the first report of Mr. Wrights Death the said Mr. Samuel Eveleigh came to this Defendant and asked her if he should put the monys he had of Browne in his hands to Mr. Wrights account to which this Defendant answered she had nothing to Do in Mr. Wrights Affairs till such time as she had taken out Letters of Administration to said Mr. Wright but if the said Brown can produce any order from under said Mr. Wrights hand to him the said Brown to pay the said £103 in Bill mentioned or any other Sume or if the said Mr. Eveleigh can produce any order under said Mr. Wrights hands to him the said Eveleigh for Receiving said moneys or Rice from said ,Brown and placing the same to said Mr. Wrights account this Defendant will be willing to allow the same otherwise this Defendant Conceives she is not Compellable either to make such allowances without any Vouchers to that purpose or to take any notice of what Transactions passed between the said Complainant and Mr. Eveleigh for that if the said Mr. Eveleigh Refuses to pay said Brown for his Rice said Mr. Brown has his Remedy at Law against said Mr. Eveleigh for the ballance of his said account Says that all the Instructions left her by said Mr. Wright about that Affair is in these words If Mr. Eveleigh Grumbles at the Rice being 25s Tell him there is 200 pound to be paid me by Brown which he Says is in said Eveleighs hands which you will Discount with Mr. Hill and what money you pay or Discount do it with Mr. Hill and take his Receipt I having paid Eveleigh Fifty pounds already If they won’t give the price for the Rice tell them you can have it Staying 2 Months for *183the Money and give them Browns Two Bonds to Discount with him first and Discount one hundred pounds more on the Rent but Reserve the Rent mony for last But this Defendant says that the said Rice in the said Instructions men: tioned was not any Rice belonging to said Brown but Thirty five Barrels of Rice belonging to Capt. Saunders and Says that the foregoing Instructions given to this Defendant were only a Discretionary power lodged in this Defendant to act as she thought fitt and not any order given to said Brown or Eveleigh which as they were never put in Execution or offered to be put in Execution by this Defendant this Defendant hopes this honourable Court will not Construe such Instructions to be any orders to said Brown or Eveleigh Says that the Complainant not paying his Rent pursuant to his Lease she brought her Action of Debt against him for Six hundred pounds on his Bond given for performance of Covenants of said Lease knows not of any Second Action brought on account of said Rent beleives if any such second Action was brought it might be for Breach of some other Covenents in the said Lease Contained but Says She is Ignorant for what such Second Action was brought but Left those affairs to Mr. Rodd her Attorney and beleives said Rodd might likewise bring an Ejectment for Recovery of the premisses as She Conceives was Lawfull for her to do the Complainant having forfeited his Lease by the Non payment of his Rent but has since declined the same having Relinquished her Interest therein to Messrs. Wragg and Satur who had a Mortgage on said premisses and is Informed that the Complainant hath likewise Assigned over his Lease to the said Messrs. Satur and Wragg And this Defendant further answering Saith That being Informed that said Mr. Brown Intending to Dispose of his Second years Crop without paying this Defendant either the first or Second years Rent She this Defendant did Repair to the said Plantation in order to make a distress but found Complainant had Removed almost all his Corn before she came and that she made a Distress of about Fifty Bushels of Rice in the Hull and Sold the same to Mr. Godin at 5s per Bushell being the most she could get Denies that she removed any of the negros off the Said plantation or intermedled with them During The first year but says that in the Second year about June or July Great part of the negros Ranaway from the plantation To Charles Town Complaining they were 111 used and Almost Starved and threatned to hang themselves or cut their throats If they were Sent back again to the plantation and that thereupon this Defendant did not then think fit to force the Said negros to return back again to the plantation but sent them back as soon as She Could persuade them to it telling them Mr. Brown would loose his Crop and that there would be Corn for them and that if they did not take care of it they would want provisions for that this Defendant had none to give them by which means they were persuaded to returne to the said Plantation But says that there being no Dispute between the Complainant and this Defendant either at law or in Equity touching the 2d years Rent Save that the Complainant hath caused Defendant to be indicted at the *184sessions for a forcible reentry made by this Defendant on the premises as he Alleadges She conceives the same Does not lye before this Honourable court at the present and this Defendant further, answering says She has made frequent Demands of said Rent of said Brown both by Messages and in person, since She had Letters of Administration to her said Husband Says She has been a long time kept out of her Rent and is willing to come to Account with the Complainant before this Honourable Court and for as much as the Complainant hath Offered by his Bill that in case this Honourable Court shall think fit to Disallow any of the Articles brought in Charge by him against this Defendant and that in case the same do not amount to the full sume of Two hundred pounds to bring in and Deposite in this Court what shall appear to be due and Coming to this Defendant in order to Compleat and make up the said sume of Two hundred pounds (being for the first years Rent only) this Defendant hopes the Complainant will abide thereby and Do as he has promised for that this Defendant is willing forthwith to Come to an account before this Court and never Declined the same and that the Delay of putting in this her Answer was occasioned by the Neglect of her Lawyers Imployed to Defend this Suit and not the Neglect of this Defendant Says that for peace sake and to avoid further Charges in Law this Defendant hath Consented to Submit all Matters to Arbitration but that the Complainant hath Declined the same therefore hopes this honourable Court will Order the Accounts to be Settled and Adjusted between the Complainant and this Defendant by the Master forthwith and Decree to this Defendant what shall appear to be justly due to her on ballance of said Accounts Without that That any other matter or thing in the Complainants Said Bill of Complaint Contained material or effectual in the Law for this defendant to make Answer unto and not herein or hereby well and Sufficiently Answered unto Confessed or Avoided traversed or denyed is true all which matters and things this defendant is and will be ready to avere Justifie Maintaine and prove as this Honourable Court shall award and therefore humbly prayes to be hence dismissed with her reasonable Costs and Charges in this behalf most wrongfully sustained.
Allein pro Ordinem Cur.
Sworne this Sixteenth day of February. Anno dm 1716 [1717] Before me.
Chas. Hart Magis. Cancell.
[Fragment of Interrogatories to be administered to Witnesses on behalf of Plaintiff]
[9thly] Item Do You [know] Whether Mr. Wright bought of the Complainant a Small Quarter of Beef, Two Quarters of Mutton and Six Bitts Worth of Milk? What Time was the Same for and What price was agreed on to be paid for the same Declare what You Know have heard or do beleive.
[•iothly] Item Did You ever hear the said Wright in his life time, Declare *185and promise to the Complainant or his Wife That he would make such Ample satisfaction for the articles Charged in the Bill of Complaint as they should ' reasonably demand particularly for the Diett and Lodging of his Family, The Grazing of the said Six Horses, The Charge they were at in providing for the said Carpenters, while they were repairing the said Dwelling House, and for the Medicines the Complainants wife expended and the trouble She was at in recovering the aforesaid Slaves etca Declare what You know have heard or Do beleive.
Whitaker 55 pro Quer.
[.uthly] Item Do You know Whether the Complainant Did putt into the Hands of Mr. Sami. Eveleigh Merchant in Charles Town Thirty Barrels of Rice to pay the Rent of the said plantation to the said Wright? Did not The said Wright desire the said Mr. Eveleigh to give him credit for the money, which was the Value of the Rice, The Complainant had lodged in his Hands? Did not the said Mr. Eveleigh (bona fide) receive the said Thirty Barrells of Rice of the Complainant? Did not He give the said Wright Creditt for the Money which was the Value thereof? What was the sume the said Rice amounted to? Declare What You know have heard or Do beleive.
[i2thly] Item Do You know any other Matters or thing Material or Effectual for the Complainant in this Cause? If Yea. Declare What You know have heard or do beleive.
The Examination of Thomas Sparkes to Severall Interrogatories taken before me upon oath this 11th day of July 1717.
[Imprimis] That He very well knew the Defendants and likewise the Complainant having lived Severall years with John Wright Esq. deceased.
[2dly] That He knows the Plantation that belonged to Mr. Wright in Goose Creek but that He never was any Wittness to any Lease Bargain or agreement between the Complainant and Defendant.
[idly] He answers that He beleives Mr. Wright and his Family and Mr. Webb and his Wife did board with the Said Complainant for that He never heard the Defendant killed any provision of his own.
[4thly] He knows the Defendant had horses on the Said Plantation but the number or what mischeif they did He cannot say.
[ithly] That He very well knew the house was out of Repair this Deponent being a Carpenter by Trade and Employed by the Said Wright deceased to repair the same which accordingly He did and that Mr. Brown provided him Provisions and a Dram in the morning and a Bowl of Punch once in a day by Mr. Webbs orders.
*186[6thly] That the Slaves Severall times run away and were sometimes Sick and that Mrs. Brown took great Care of them and gave them Physick and did her utmost for their Recovery.
[;ythly] He answers not.
[8thly] He answers not.
[ythly] He answers not.
[iothly] He answers not.
[nthly] He answers not.
[i2thly] He answers not.
Tho Sparkes
The Examination of Joseph Meade to Severall Interrogatories taken before me upon oath this 11th day of July 1717.
[Imprimis] That He very [well] knew Both the Complainant and Defendant and that He was particularly accquainted with John Wright Esq. deceased this Deponent living within one mile of him.
[2dly] That He knew the Plantation belonging to Mr. Wright in Goose Creek, but that He was noe way a Wittness to any Lease or Wrighting that was made between the Complainant and Defendant.
[ydly] That Mrs. Wright and her Sister with Some Children were at the said Plantation but how many and how Long he knows not.
[4thly] He answers not.
[ythly] He answers not.
[6thly] That He heard Severall of the Slaves had run away at Severall Times but how long they were absent He knoweth not.
[ythly] He answers not.
[8thly] He answers not.
[ythly] He answers not.
[iothly] He answers not.
[nthly] He answers not.
\12thly] answers that the running away of Mr. Wrights Slaves from the said plantation was the ruin of the said Complainants Crop.
Jos: Meade.
The Examination of Elizabeth Moore to Severall Interrogatories taken upon oath before me this 1 ith day of July 1717.
[Imprimis] That She very [well] Knew Both the Complainant and Defendant.
[zdly] That She lived at the said Plantation belonging to Mr. Wright but that She never knew of any Agreement, only by hear Say, nor was Wittness to any.
[ydly] Answers that the Said Complainant Came up to Mr. Wrights Plantation to the best of her remembrance about the beginning of March 1714 but *187being presently afterwards hired out to hier with Mr. Charlton knows not what number of Mr. Wrights Family lived at Mr. Browns or how long they Stayed there nor what Provisions was Expended or by whom for what use, only that She knows that Mr. Brown Carryed up att one Time Seventy Dozen of Madera Wine, two Hogsheads of Bottle Beer, Two Punchions of Rum, and Some Clarett to the Said Plantation with a great Quantity of Sugar Both Fine and Coarse and Eight Firkins of Butter with Severall Flitches and Gamons of Bacon.
[4thly] She answers that She only knew of Two horses there that belonged to Mr. Wright.
ythly] That She very well remembers the house was out of Repair and that there was Two Carpenters Employed by Mr. Wright to repair the Same but that Mr. Brown Found them Lodging Provisions Rum and Sugar.
[6thly] That Severall of the Slaves were Sick at Severall times, and that there was a Considerable Quantity of Medicines Expended upon them which was all at Mr. Browns Charge, particularly an Indian Woman Called Moll who never was well enough to Work three Weeks upon which the Said Wright took her home to Town and promised to Send another Slave in her place but never performed the Same, And That the Slaves Severall times ran away.
[jthly] That She heard that a White Woman called Mary was hired to Mr. Wrights Child that Sucked, for a nurse for one year at the Rate of Twelve pound per year but that she only lived with them four months but the reason of her going away before the time was Expired She knows not.
[cSthly] Answers not.
[gthly] That She remembers Mr. Wright had a Quarter of Beef but upon what terms She knows not.
[iothly] That She has been told Mr. Wright Should Say He would make them Satisfaction for all the trouble and Expence Mr. Brown was att.
[nthly] That She knows Mr. Brown Sent down by order of Mr. Wright thirty Barrells of Rice to Mr. Eveleigh which She heard was in part for the Rent of the Plantation.
[.i2thly] That She Says the Crop upon the Plantation was eaten up with Weeds by reason that Mrs. Wright sent severall times to Fetch away her slaves and likewise Came once her Self and that She Carryed away Rice to Mr. Godin Plantation and Corn and Potatoes to Town without any leave from the Said Mr. Brown.
Eliz: Moore + her Mark
The Examination of Dennis Moor to Severall Interrogatories taken before me upon oath this 1 ith day of July — 1717.
[Imprimis] That He knew Both the Defendant and Complainant vary well.
[zdly] That He knows the Plantation lately belonging to Mr. Wright de*188ceased in Goose Creek very well but knows nothing of any Agreement or Bargain made between the Complainant and Defendant.
\jdly] He answers not.
ythly] He answers not.
[ythly] He answers not.
[6thly] That He very well knows the slaves ran away He this Deponent having by Mr. Browns order took them out of Prison when Mr. Holbatch was Marshall That He knows Severall of the Slaves were often Sick That Mrs. Brown gave them Phisick and took great Care of them.
[ythly] He answers not.
[8thly] He answers not.
[pthly] He answers not.
[.iothly] He answers not.
[nthly] That He cleaned thirty Five Barrells of Rice for Mr. Brown the greatest part of which was sent to Mr. Eveleigh but upon what Account He knows not.
[izthly] He answers not.
The mark of + Dennis Moor
The Examination of Mary Duffey tó Severall Interrogatories taken before me upon oath this i ith day of July 1717.
[Imprimis] That She was accquainted Both with the Complainant and Defendant.
[2dly] She answers not.
[^dly] That Mr. Wright and his Family and Mr. Webb and his Wife lived alltogether in the dwelling house after the time that Mr. Brown entered on the Same That Mr. Wright had there Some Salt Beef and Pork and pease but what Quantity She knows not but That all the fresh provision was found by Mr. Brown but what liquor was there and by whom found she knows not, nor what Number of Milch Cows the Complainant had on the plantation but that there was never any Sold out of the plantation as She knows of.
ythly] She answers not.
'[ythly] She remembers that the house was out of repair and that Carpenters was at Work there.
[6thly] That Severall of the Slaves ran away and were absent Sometimes and That they were often Sick and that Mrs Brown took great Care to recover them again.
[ythly] This Deponent Says that She was the Person that was hired to Mr. Wright Child for a Nurse for one year att the rate of Twelve Pound but her Husband being very ill in Town She came down to him and that was the reason why She did not Stay out the twelvmonths time according to the Agreement.
*189[8thly] She answers not.
ythly] Says Mr. Wright bought a Quarter o£ Beef of the Said Brown but what the Price she knows not.
[iothly] Answers not.
[nthly] Answers not.
[izthly] Answers not.
The mark of + Mary Duffey
The Examination of Mr. John Pight56 to Severall Interrogatories taken before me upon oath this 1 ith day of July 1717.
[Imprimis] That He was very well accquainted with Mr. Wright Deceased having long known him and Likewise with Mr. John Brown Complainant.
[zdly] That He very well knows the Plantation that belonged to Mr. Wright deceased in Goose Creek but knows nothing of any Agreement between the Partys.
|jdly] That He knew Mr. Wright and his Family Lived on the Plantation after Mr. Brown entered upon the Same, but how many He had in his Family He cannot Say, but that Mr. Brown provided for all the Family and that they Lodged and Dyeted in the dwelling house but the Said Complainant Wife and Mrs. Wright falleng out upon Account of their Long Stay and the great Charge Mr. Brown was at in maintaining Soe Large a Family Mr. Wright Swore God Dam them He would pay them for the Same to the Utmost they could demand and this He repeated Severall times, But what particular Quantitys of Liquor Mr. Brown had in the house He cant Say but that this Deponent was there very often and allways saw great plenty.
ythly] This Deponent Saith not.
[ythly] That He very well knows the Dwelling house was out of repair that Mr. Wright deceased hired Carpenters to repair the Same and that the Said Brown found them Provisions Liquor and Lodgings but how long they Stayed there He cannot Say.
[6thly] That He very well knows Severall of the Slaves were Sick and at Severall times, and that the Complainants Wife took great Care to recover them and that the Slaves ran away and was Caught and put into Prison and often heard the Complainant Say what a Charge it was to him To take em out of the Marshalls hands by paying the Prison Fees.
ythly This Deponent Saith not.
8thly He answereth not. ythly Answereth not.
iothly Answers to that as in the third Article.
*190nthly He hath heard Something Talked relating to Soe many Barrells of Rice but particularly to Say upon what Account it being long Since hath Forgot the Same.
i2thly This Deponent answereth not.
J. PlGHT
The Examination of The Honourable Samuel Eveleigh Esq. to Severall Interrogatories taken before me upon oath this Second day of August 1717.
[Imprimis] That He very well knew Both the Complainant And Defendant and was acquainted with them Some Years.
[2dly] That He knows the Plantation at Goose Creek that Mr. Wright Deceased was possessed of but that He knows of noe Agreement between the Partys.
To the Third Fourth Fifth Sixth Seventh Eighth Ninth and Tenth Articles this Deponent answereth not.
[nth Article] This Deponent Saith that Mr. John Wright was Indebted to himself in particular and in partnership about three hundred Pound Current Money and that He was very earnest with Mr. Wright for the Money, upon which Mr. Wright informed this Deponent that his Tenant the Complainant had a Quantity of. Rice to dispose of and that as this Deponent could get it of him it Should goe towards the Payment of the debt the Said Wright owed Pursuant to which this Deponent Agreed with Mr. Brown for the Same at the than Markett Price and this Deponent Farther Says that He Sent his own Per-riagur att his own Charge to Fetch the Said Rice, He Fearing least He Should be otherwise disapointed, and accordingly the Said Rice was delivered to him this Deponent by Mr. Brown amounting to one hundred and three pounds Current money. And this Deponent Farther Says that when the Rice was brought to Town and opened it proved Soe bad that had it not been to hedge in Mr. Wright Debt He would not have accepted of the Said Rice, And Farther this Deponent Saith that He met Mr. Wright and told him that He had received Mr. Browns Rice, And He Should have Credit for the Same, And farther this Deponent Saith that after this He pressed Mr. Wright for another Payment who answered him that He had Some Rice in the Country which this Deponent beleives was in the hands of Mr. John Saunders And if He would Send for the Same and give him the Markett Price He Should have itt but the Deponents Perriagur at that time being Employed He could not Send for itt by which means He lost that money and farther this Deponent Saith not.
[12 Interrogatory] This Deponent answereth not.
Sam Eveleigh.
Interrogatories to be Administred to Witnesses produced to be Examined in' a certain Cause wherein John Brown is Plaintiff and Eleana Wright Widow *191Relict and Administratrix of John Wright Gentleman deceased is Defendant on the Part and behalf of the Defendant.
[Imprimis] Doe you know the Parties Plaintiff and Defendant.
[2d.] Item Did you live at the Plantation at Goose Creek lett by Mr John Wright Gentleman deceased to the Complainant John Brown when the said Mr. Wright his Family and the Complainant and his Family lived there together what was the Manner and Method of their living together with respect to their Diet Did the said Mrs. Wright find her own Liquors Corne and Salt Provisions as Beef porck Bacon etc. or did the Said Mr. Brown the Complainant find the whole both for his Own Family and Mr. Wrights were their Provisions vizt the Said Mr. Brown and Mr. Wrights dressed Seperately or together was not the provisions found by Mrs. Wright Sufficient for her own Family do you know or have You heard that the Said Mrs. Wright Sold liquors at that time to the Adjacent Neighbours what Quantity of Provisions did the said Mr. Brown find more than the said Mrs. Wright was it with an Intent to provide for Mrs. Wrights family or themselves how often did the said Mr. Brown as near as you can remember find Fresh Provisions every Day in the Week Once or twice in a week or oftener do you Apprehend the Same was found for themselves or for Mrs. Wrights Family or did they find more fresh provisions on Mr. Wrights Familyes Account then they did for their Own Did you look upon the said Mr. Wrights family to live there as Dieters or Boarders or of themselves Did not the said Mr. Wright or Mrs. Wright Sell Some and what provisions to the Said Mr. Brown or his Wife as you know or have heard was there ever Any Agreement made between the said Mr. Wright and Mr. Brown or Mrs. Wright and Mrs. Brown concerning the said Mr. Wrights Fam-ilys their boarding and dieting with the Said Mr. Brown or any proposals made of any Such Agreement Did not the said Mr. Browns Family Sometimes Eat of Mrs. Wrights provision Did the said Mr. Brown or his wife ever pretend to Make any Demand of Mr. Wright in his life time in particular for any Dieting and boarding of his Family or did the Said Wright ever promise to make any Satisfaction for Such pretended Board or for what in particular was it that Said Mr. Wright promised Said Brown Satisfaction in what Station were you in when you lived in the Said family as a Servant or how otherwise what can you Say unto this Interrogatory on your knowledge or all you have Credibly heard and beleive Declare etca
[3d.] Item when did the said Mr. Wrights family remove from the Said Plantation to Charlestown have you any Memorandums tokens Minits or other Circumstances whereby you can remember the Same Did they bring any and what Quantities of Liquors with them when they Soe removed to Charles-Town Declare etca.
[4th.] What is the Custom of South Carolina when Slaves are hired with a Plantation for a Terme of Years by Lease is it the Custom to Allow for Sick or *192Black Days or run away Days of said Negroes in Such case or not Declare what you know or have heard to This Interrogatory.
\jth.] Item Are you Acquainted with the Hand Writing of the said John Wright deceased is the Little paper Book now produced and Shewn to you at the time of this your Examination Marked A folio 26 on each Side And the Amount there Stated by Way of Debtor and Creditor in these words and Figures Vizt



the Hand Writing of the Said John Wright as you know or beleive Did the said Brown ever enter into Such Bond to the said Wright hs is there mentioned in the Creditt Side was not the said Complainant Brown afterwards arrested on Said Bond as you know or have heard And what do you know concerning the Two Wascoats there Mentioned declare etc.
[6th.] What Quantity of Rice in the Hull or out of the Hull was there when Mrs. Wright with the appraisers came up to the said Plantation to apprise Mr Wrights Estate or other Graine and what was the said Rice Sold for or what was Rice worth in the Hull at that time what Trouble and Expence was the said Mrs Wright at in Selling the Same declare etc.
[7th.] Doe you know of any Bond or Bonds put in Suite against the Said John Brown or John Brown and Lucy his Wife by Mrs. Eleana Wright as Ad-ministratrix to her Husband when do they bear date of what penalties and Conditions have you Seen the Original or Copyes of the Same what proceedings were had upon the said Bonds and how came the Same to be discharged as you know or have heard or beleive declare etc.
[8thly.] Doe you know of any other matter or Thing or have heard or can Say anything touching the Matters in Question That may tend to the benefits and Advantage of the Defendant in this Cause besides what you have been be*193fore Interrogated to Declare the Same fully and at large as if they were here particularly repeated And you were thereunto particularly Interrogated.
Allein pro Ordin Cur pro deft.
Depositions of Witnesses taken before me Charles Hart Esq. Master and Examiner in Chancery to certain Interrogatories Exhibited in a Cause wherein John Brown is Plaintiff and Eleana Wright Widow Relict and Executrix of John Wright Gentleman deceased is defendant on the part and behalf of the defendant.
[rsi.] Mary Duffey Wife of Hugh Duffey Taylor aged Six and twenty Years or there abouts being duely Sworne on the Holy Evangelists and Examined To first Interrogatory Saith that She very well knew Both the Plaintiff and Defendant.
[2d.] Answers that She lived in the Plantation at Goose Creek when Mr. Wright and Mr. Browns Family lived there together, that they dressed their Victualls together in the kitchen but in Seperate Potts and had the Same for the most part brought to the table where they eat together that She knows Mrs. Wright had Liquors of her own but what Quantity She cant Say that Mrs. Wright had Beef and Pork but whether Sufficient to Serve her own Family She cant Say but that all the fresh Provision was found by Mr. Brown for Both the Familys That Mrs. Wright before Mr. Browns Family came to Goose Creek did Sell Some Liquors to her own Slaves but to noe other Persons as She knew of That Mr. Brown did find more provision than was necessary for his own Family but how much or how often She cant Say or whether Mrs. Wright and her Family was there as Boarders or as themselves, that She knows of noe Provision that was Sold either by Mr. Wright deceased or his Wife to Mr. Brown or his Wife that She knows of noe Agreement made between Mr. Wright and Mr. Brown nor between Mrs. Wright and Mrs Brown concerning the said Mr Wrights Family Boarding and dieting with the Said Mr. Brown nor ever heard any proposalls of that nature, nor did She ever hear in the Life time of Mr. Wright that Mr. Brown or his Wife made any demand for Mr. Wright and his Family being with them nor ever Heard that Mr. Wright Promised to make them Satisfaction for his Familys pretended Board with Mr. Brown That She lived in the Family as Nurse to Mrs. Wright Child
The Mark -(- of Mary Duffey
[3d.] Answers not.
[4th.] Answers not.
[5.] Answers not.
[6th.] Answers not.
[yth] — Answers not.
[8thly] — Answers not
Taken and Sworn before me this 29th day of August 1717
Char: Hart. .
*194Francis Brassieur 57 Aged 40 years or thereabouts being duly Sworn on the Holy Evangelist and Examined to the first Interrogatory Saith that He knew Both the Plaintiff and Defendant.
[zsi]
[2dly] — This Deponent Saith not.
[3dly] — Answers not.
ythly] — Answers not.
\3thly] — That He beleives that the little paper Book marked A folio 26 on Each Side and the Account there Stated by Way of Debtor and Creditor is the hand Writing of Mr. Wright deceased and farther Saith not.
[6thly] That He was one of the Appraisers of the Rice in the hull at Mrs. Wrights Plantation and likewise of the Rest of the stock on the Said Plantation but what Quantity of Rice was there or at how much valued He referrs himself to the Inventory given in to the Secretarys office.
Fran: LeBrasseur
[ythly] — This Deponent Saith not.
[8thly] — This Deponent answereth not.
Sworn to before me this 29th day of August 1717.
Char: Hart
[zsf] John Bee Aged forty Years or thereabouts being duly Sworn on the Holy Evangelist and Examined to the first Interrogatory Saith that He was very well accquainted with Both Plaintiff and Defendant.
[2d] — Answers not.
[3d] — Answers that He Let the Comr. house in which Mr. Wigg now lives in Broad Street to Mr. John Wright deceased who had Possession of the Same June the 7th 1714 and beleives near about that time that Mr. Wrights Family came down from Goose Creek thither but whether they brought down any Liquors with them this Deponent knoweth not
[4 th] He answers not.
[ythly] That He was very well accquainted with Mr. John Wrights hand Deceased that the Book marked A folio 26 on Each Side and the Account there stated by Way of Debtor and Creditor is Mr. Wrights own hand Writing he beleives Except Some figures that He thinks is altered Since first Write by him, or others. And, by the words, By Ballance paid his Bond He cant Say that is his hand.
John Bee
[6thly] He answers not.
*195[ythly] He answers not.
[8thly] He answers not.
Sworn to before me this 29th day of August 1717
Char: Hart
[rsf — ] Rob Dews Aged thirty Years or thereabouts being duly Sworn on the Holy Evangelist and Examined to the first Interrogatory Saith that He very well knew Both Mr. John Wright Deceased and Mr. John Brown.
[.zdly] That He knew the Plantation Mr. Wright deceased Let to Mr. Brown but knows nothing farther relating to this Interrogatory.
[3dly — ] Answers not.
Robt Dews
ythly Answers not.
[ythly — ] Answers not.
\6thly — ] Answers not.
[ythly — ] Answers not.
[8thly — ] Answers not
Sworn to before me this 30th day of August 1717—
Char: Hart
[lsí] Joseph Barry 58 Aged thirty years or thereabouts being duly Sworn on the Holy Evangelist and Examined to the first I[n]terrogatory Saith that He knew Both the Plaintiff and Defendant by Sight but was noe Ways particularly accquainted with them.
[2d — ] Answers not.
[3d — ] He knows nothing of Mr. Wrights Fam[broken] removall from Goose Creek to Charles Town, but that his Children came to School to him the fourteenth day of June 1714.
[4 th — ] He answers not.
[ythly — ] Answers that He is not Soe well accquainted with John Wrights hand deceased as to Swear to the Same.
[6thly — ] He answers not.
[ythly — ] He answers not.
[8thly] He hath heard that Mr. John Wright Deceased and Mr. Brown had been in Law but upon what particularly Account He knows not.
Jos: Barry
Sworn to before me this 29th day of August 1717
Charles Hart
*196Mr. Edward Smith was Examined to the Interrogatorys as followeth
Imprimis To the first Interrogatory he Answereth he Knew both Mr. John Wright and John Brown
To the Severall Particulars of the Second Interrogatrie he answereth not
To the 3dly Interrogatrie he answereth not
To the 4th Interrogatrie He answereth not
To the 5th Interrogatrie He does beleive that the Little paper book marked A folio 26 on Each Side in the year 1713/4 and the account therein Stated by way of Debtor and Creditor is all Mr. John Wrights Deceased own hand Writeing Except the alteration of the figures to ballance the Account and as to the Last part of the 5th article he knows of no bond or have heard that Ever said Brown Was arested
6th He answereth not.
[7] He answereth not
[8th] He answereth not
Ed Smith
Sworne to before me the 6 of December 1717
Char: Hart Magistr. Cane.
Mrs. Margaret Moore was Examined to the Interrogatories as followeth wherein Mr. John Brown is Complainant and Mrs. Eleana Wright is Defendant.
[Imprimis] To the first Interrogatory She answereth She knew both plaintiff and Defendant.
[2d] to the Second Interrogatory She Says She did not Live at the Plantation of Mr. Wright Deceased when Mr. Brown and Mr. Wright Lived Together but that She heard by Mrs Brown and the white woman that Lived there Say that Mr. Wright and his Family di[e]ted with Said Brown and Mrs. Brown fell out with them because they did not pay for the milk and that they Quarrelled very offten.
[3d] She Answereth not
[4] She answereth not.
[5] She Answereth she Cannot Write and read
[6] She Answereth that there was About 50 bushells of Rice in the Hull and was Carried away to Mr. Godin by Mrs. Wright but what Rice was worth at that time She knoweth not (only that the praisers appraised it at 30 bushells but this Deponent and Mrs Wrights Servant by Name Will Elliot Measured the Same before it was Carried to Mr. Godins and it appeared to be 50 bussh-ells.
[yth] She answérth not.
her
[5] She answereth not. Margt. X Moore
mark
*197[South Carolina Cur Cane filed 3 March 171 (1718)]
Char: Hart Magis. Cancell.
Sworne before me the 6th December 1717.
Mr. Roger Sanders was Examined to the Interrogatories as followeth viz—
[Imprimis] to the first which he answereth he knew both Plantiff and Defendant.
to the Seaverall Perticulars of the Second Interrogatory he Answereth not.
to the 3d Interrogatory he answereth not.
to the 4 Interrogatory he Thinks that when Slaves is hired by the year they do not allow of Sick or Black days unless their is Provision made for the Same
[5th] he Does Beleive that the Little paper book marked A folio 26 on Each Side in the year 1713/4 and the account their Stated by way of Debtor and Creditor is all in Mr. John Wrights Deceased own hand Writing Except the allteration of the figures.
[6] He answereth not.
[7] He answereth not
[No signature]
[5] He answereth not
Sworne before me the 4th of December 1717.
Char: Hart Magistt. Cancl!
Exceptions taken by Eleana Wright to the Report59 of the Honourable Charles Hart Esq. Master in Chancery in a certain Cause wherein John Brown is Plaintiff And the said Eleana Wright is Defendant.
[1st Exception] Imprimis the said Eleana Wright as to that part of the said Masters Report whereby he says That as to the first Article in the Complainants Bill contained where the Complainant charges the Defendant for the Diet and Lodging of the Defendants Family being Eight persons in Number from the Thirteenth Day of March One Thousand Seven hundred and thirteen To thirteenth July following being four Months at Ten Shillings Per Week each Person and for Mr. Wrights own Board for a Fortnight Amounting in the whole to Sixty five pounds deducting One Months Board for Mr. Wrights Two Children at School in Charles Town ought to be Allowed This Defendant Doth Except.
[jj¿] For that this Defendant Utterly denies by her Answer that the said Mr. Brown or his wife ever found or provided for the said Mr. Wrights Family with Provisions for that She found ’em her selfe and kept and dressed her provisions Seperately.
*198[2d]That the Plaintiff does not produce one Evidence to any Agreement made for such Diet.
[3d] For that it Appears by the Evidence of Mary Duffey who is Examined as a Witness both for the plaintiff and Defendant and was a Servant in the house belonging To the plaintiff and hired as a Nurse to the Defendant Swears that they dressed their Victuals together in one Kitchen but in Seperate potts and the same for The most part brought to the Table where they ate together. That Mr. Wright had Liquors of his own And tho She Alleadges That all the Fresh Provisions was found by Mr. Brown yet takes no Notice what those fresh Provisions were or how often but tis reasonable to Suppose the same could be but very little if regard be had to the time of the Year especially March and April and the Method of planters living as to fresh provisions in those Months when there is scarce any fresh provisions to be gotten.
[4] For that the said Duffey who must be needs very well Acquainted with the Transactions of both Familys Swears she knows of no Such agreement made for Dieting of the said Wrights Family nor never heard of any proposals of that Nature or that any Demand was made for Such Diet in the life Time of said Wright or that said Wright ever promised to make Satisfaction for his Family’s board.
[5] For that the Defendant conceives that if any thing ought to be allowed the plaintiff on that Account She is greatly overcharged both as to the length of the Time and As to the Sume of Ten Shillings per head per Week at that time for her family First as to the length of the time for that she Swears possitively by her answer She and her Family removed to Charles Town Sixth June which reduces it to less than Three Months and the Complainant has not produced one Evidence to prove it to be four Months unless he be allowed to be Evidence for himselfe in his own Cause and to prove it by his Answer to the Defendants Cross Bill and that to be of More weight then the Answer Sworne to by the Defendant Wright which this Defendant conceives is not to be Allowed And for that the Defendant Wrights Answer to prove it to be but Three Months instead of four is further Corroborated by the Circumstantial Evidence of Mr. John Bee who proves Mr. Wright had possession of his house in Charles Town the Seventh of June aforesaid which is the next Day after the Defendant Swears She came with her family to Charles Town And of Mr. Joseph Barry who proves that Two of the Defendants Children came to School the fourteenth June.
That Mr. John Pight which is the only Evidence produced on the Plaintiffs part to prove the Article or Charge for the Diet Acknowledges he knows of no Agreement made for that purpose And tho he Swears That Mr. Brown Provided for the Family And that Mr. Wright Said he would pay ’em for the Same and this is only as he Says to the Utmost they could demand which is nothing certain Yet tis very Strange he Should be So possitive in his Deposition as to that Circumstance of their providing for the Family Seeing it is Notoriously known as the Defendant Affirms that said Pight was all the time in the Indian *199Country at least he was not at That plantation and consequently must be in a great Measure a Stranger as to the Method of their Dyeting And his Evidence can not be taken in this respect to be of that weight as the Evidence of Duffey who was a Servant to both plaintiff and Defendant formerly and lived there all the while Secondly for that the Defendant if any thing ought to be allowed yet conceives she is greatly overcharged as to Ten Shillings per head Seing it is fully proved The Defendant found her Salt Provisions and Liquors and Say’s that she Conceives That had the plaintiff Brown Dieted them wholly or out and out yet ten Shillings per head at that time in the Country was too much five of them being Children and one a Sucking a Child at the Breast nursed by the Deponent Duffey who is likewise rated at ten Shillings per week This Defendant Conceives That the Complainant ought to be allowed nothing at all for said pretended Diet for that it Appears by the Book Marked A. folio 26 on Each side (which is proved to be Mr. Wrights own hand By Brasseur Smith and Saunders) to the Fifth Interrogaterry That Accounts were Ballanced between the plaintiff and Defendant And That the Complainant the said Fifth Day of August one Thousand Seven hundred and fourteen gave the Complainant a Bond for Forty Eight Seven Shillings and three pence or Forty nine Pounds or thereabouts and tis Preposterous to beleive the Complainant would give said Mr. Wright a Bond for 48: 7: 3: or 49 — when at the Same time Mr. Wright owed the Complainant Brown Sixty Five Pounds as Brown Alleadges for Diet of his Family And for that it Appeared to the said Master Such Bond was Bona Fide given by said Brown to Wright at the time in the Account mentioned for that the Same Bond was put in Suit by the Defendant Wright against the said Brown and Judgement had against him thereupon and it Appeared by Attested Copies of the Records of the Court of Common Pleas produced before the Master And Brown afterwards paid the Same Therefore the Defendant Conceives the Account of Diet is only An Account newly trumpt up to help Scratch of the Rent Demanded by Wright and Charged with as little Justice as the Account brought in against the Defendant by the Complainant in his said Bill for two Waistcoats at Twelve Pounds a Peice which the Complainant insisted to be allowed for till it was discovered by the Defendants Husband Mr. Wright Books to be Sold by Agreement at Fifty Shillings per peice And there paid for too and the Defendant preferred a Cross Bill against the said Brown to make him discover it who thereupon Waved the Articles of the Waistcoats.
[2d Exceptions.] Item the said Eleana Wright as to that part of the Master’s Report whereby he Sayes that the Complainant ought to be Allowed Twenty Pounds for Physick Expended on the Defendants Slaves this Defendant doth Except.
[/si] for that their is no Such Covenant contained in the said Lease for any Such Allowance.
[2d] That their is no Such Custom is or can be offered to be proved by the *200Plaintiff on whoes part it lies fully .to prove if he would have it allowed him for that is a Wide Difference in the Case where Slaves are lett per Week or Month and where they are leased for years And the Sick Days or Physick be Sometimes allowed where Slaves are hired per Week or Month it may be presumed The reason is because Slaves lett per Week or Month are lett at Rack Rates to witt at double the price at what they are generally leased at as appears in the Present Case where in the years One Thousand Seven hundred and Fourteen 1715. and 17x6. The plaintiff had a Lease of Nine hundred Acres of Land Fifteen Negroes and Indians Slaves Seventy head of Cattle Fifty Sheep and all the Plantation Stock and Tools for Two hundred Pounds per An-num.
[3dly] For that the Complainant hath not produced one Voucher of Account as he ought how and to whom Such Money was Expended for Physick.
[3d Exception] Item as that part of the said Masters Report whereby he Sayes That the Sume of Eight Pounds Eighteen Shillings paid to Mr. Holbeatch for Prison Fees for Slaves taken up ought to be Allowed this Defendant doth Except for the Reasons last above (vizt)
[jV and 2 ly] For that there is no Such Covenant between the Parties 2dly That when the Slaves were So Leased they were entirely under the Care and Management of said Brown and therefore his Promise and business to look after ’em.
[3dly] That the Complainant is made Debtor to Wright in Said Account of the Book A. for Moneys Advanced by said Wright which the Defendant hopes will be looked on as Ballanced Account.
ythly] It Appears by the Deposition of Mr. Pight who is Examined as a Witness for the Complainant Brown That Mr. Brown Complained what a Charge he was at in taking up runawayes Slaves which he had no Occasion to doe if he thought said Wright was to allow it in the Rent.
[ythly] For that Such running might be Occasioned by the said Browns ill Usage of them as may be gathered from the said Defendants Answer as to their running away the Second Year for that she Swears that when the Negroes run away from said Brown to her at Charles Town They Complained to her they were Starved and ill Used That when she told ’em she would Send them Back they told her if she forced ’em to returne they would Cut their own throats till Mrs. Wright by persuasions prevailed on them to returne Alleadging they would fare better now Mr. Browns Crop was near at hand and that she had noe Corn to give ’em.
[6ly] For that it cannot be presumed that the said Mr. Wright conceived himselfe lyable neither ought the Defendant to be Subject to Such Incident charges which if Admitted will reduce the rent of Two hundred pounds to So Small a matter that in fine he would have nothing for the Land or Slaves. *201[4th Exception] Item as to that part of the Masters Report whereby he Says the Complainant ought To be Allowed for Twelve pounds for the Nurse Mary' this Defendant doth Except.
[jsi] For that the said White Servant Mary Duffey being hired for a Wett Nurse to Nurse her Child for a Year and for no other intent the said Nurse deserted this Defendants Service in about Six Months and refused to Suckle the Child Any longer as Appears by the Deposition of Elizabeth Thorn who Says t’was Seven Months that she Stayed And also by the said Mary Duffeys own Deposition who owns her coming away And Says twas by reason of her husbands Sickness.
[2d] For that such a Servant as a Wett Nurse could not be Compelled as another Servant might by Act of Severity or punishment to return to her Duty neither Could it be thought prudence in the Defendant to Use Such means towards a Servant of that kind or to Intrust her with the care of her Child after such such means taken. And therefore humbly Conceives she ought to have an abatement of Five Pounds out of the Twelve Pounds Charged on this Defendant by the said Master more Especially when the great Inconvenience she lay under by reason of the Nurses leaving her Child are Considered (vizt) the Charge of Sending all over the Country to look for a Nurse And the Hazard of her Childs Life.
[5th (Exception)] Lastly as to that part of the Masters Report whereby he Sayes That it Appears the Accounts between the Complainant and Mr. John Wright were not Ballanced on the fourth Day of August One Thousand Seven Hundred and fourteen Notwithstanding the Bond in the Cross Bill mentioned This Defendant doth Except For that she Conceives and the said Account Appears to be Sufficiently ballanced in said Wrights Book Marked A. folio twenty Six twenty Seven as other Merchants Books are Ballanced which is Sufficiently proved to be said Mr. Wrights own hand by the Deposition of Brassure Smith and Saunders to the Fifth Interrogatory.
For that it Appears their was Such Bond given as is there mentioned to be given in Ballance of said Account For that the same Bond was afterwards put in Suite by said Mrs. Wright against Said Brown as Appeared by the Attested Copy of the Said Court of pleas produced before the Master which is a Sufficient Judgment to beleive said Accounts were Ballanced And which Matters as the Defendant Conceives ought to be Reported Specially to the Court of Chancery that they may the better Judge of the Same.

 Samuel Eveleigh was the greatest of the Charleston merchants in the Indian trade, advancing goods on credit to the traders among the Creeks and Cherokees. He was an Indian commissioner, 1712-1715; an assistant judge in 1721 and for a number of years thereafter; and a member of Commons House in 1725. After a residence of nearly forty years in the province, he died in 1738. (Crane, Southern Frontier, JCIT, passim; Salley, Death Notices, p. 13.)


 John Pight, from North Carolina, was a planter on Goose Creek and an Indian trader of whom there was much complaint; he was captain of a Negro company in the Cherokee expedition of 1715, and of Rangers in 1717; he died in 1726 (JCIT, 1710-1715, passim; Crane, Southern Frontier, pp. 181,. 183; Year Book City of Charleston, 1894, p. 339, note).


 Francis Le Brasseur, probably from Barbados, was a wealthy merchant of Charleston and one time guardian of Christopher Arthur; in 1722 he signed the merchants’ petition against the issuance of paper money so much desired by the planters; in 1724 and 1725 he was a warden of St. Philip’s Church, and died prior to July 13,1725 (SCHGM, XIII, 86; JCHA 1J24, p. 6, 7725, p. 97; Arthur H. Hirsch, The Huguenots of Colonial South Carolina, 1928, p. 41).


 Joseph Barry was usher for Mr. James Douglas, master of the public school at Charleston, at £30 a year. In a letter to the Duke of Newcastle in 1724, Barry recounts persecutions he and his relatives have suffered through adherence to the “protestant” cause, states that he has been twenty-five years in the province, is connected with the best families, and desires a position of profit. He was employed by the province to transcribe the laws compiled by Nicholas Trott. Apparently he was still alive in 1748. (Hirsch, Huguenots of S. C., p. 309; CSCHS, I, 235; Stat., III, 188; SCHGM, IV, 233.)


 The master’s report, now missing, was in the bundle in1934, when the equity suits were calendared by Bernard Thomson.